Citation Nr: 1820650	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-26 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to November 1971 with additional periods of active duty for training (ADCUTRA) and inactive duty for training (IDT), including ACDUTRA from January 1965 to June 1965, with the Army National Guard.  The Veteran died in October 2011.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2016, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The Veteran died on October [REDACTED], 2011, due to failure to thrive due to dysphagia due to tongue carcinoma.  No other significant conditions contributing to death are listed on his death certificate.

2.  Tongue carcinoma did not have its onset in service and was not a result of service.

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Service Connection - Cause of Death

To establish service connection for the Veteran's cause of death, the evidence must show that a disability incurred during or as a result of service, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

Therefore, service connection for the cause of the Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

The Veteran's death certificate and treatment records preceding his death clearly show that the cause of his death was due to tongue carcinoma.  His October 2011 death certificate lists failure to thrive due to dysphagia due to tongue carcinoma as the cause of death.  No other significant conditions contributing to death are listed on his death certificate.

At the time of his death, the only disability for which service connection had been established was posttraumatic stress disorder (PTSD).  In her lay statements, the appellant has argued that the Veteran's PTSD caused him to vomit multiple times per day, which led to the development of a tongue ulcer, which in turn led to tongue cancer.

The Veteran's earlier claim of service connection for gastrointestinal conditions, to include hiatal hernia, history of gastric ulcers, gastroesophageal reflux disease (GERD), peptic ulcer disease, anemia, and malnutrition, was denied in a December 2006 rating decision.  Nevertheless, the Board will consider whether the Veteran's fatal tongue carcinoma was incurred in or aggravated by his active service or by his service connected PTSD.

VA did not obtain a medical nexus opinion on the issue of direct service connection for the Veteran's cause of death.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Veteran's service treatment records are silent with regard to any complaints or diagnosis of or treatment for tongue cancer.  Appellant's contentions are that the Veteran's death was causally linked to the Veteran's service connected PTSD due to military sexual trauma.  Hence a medical opinion as to direct service connection is not required.  

The appellant has argued that the Veteran's service connected PTSD contributed to his death, noting that the Veteran's PTSD resulted in habitual vomiting that she links to his eventual tongue cancer.

The February 2013 VA examiner found that the Veteran's death from tongue cancer was not at least as likely as not caused by his PTSD and it was not at least as likely as not that his PTSD significantly contributed to his death from tongue cancer.  The examiner reviewed the objective and subjective evidence of record before providing a medical nexus opinion, including a rationale.  Therefore, this opinion is adequate for VA purposes.   This examiner noted that the most common etiology of tongue cancer was alcohol abuse, tobacco use, male gender, and exposure to human papillomavirus (HPV).  The Veteran had a distant history of alcohol abuse, but not history of tobacco use or positive HPV testing.  He had a nonmilitary anatomic finding that caused frequent acid reflux and could cause vomiting.  This was a firmly diagnosed esophageal hiatal hernia.

The June 2014 VA examiner found that the Veteran's it was less likely as not that the Veteran's alcohol habit or drug abuse was self-medication for his service connected PTSD, noting that the Veteran consistently reported that he had been sober for over thirty years, or approximately since he was married.  The 2006 VA psychiatric examination did not provide a diagnosis of a substance abuse issue or make any claims of a causal relationship between a substance abuse issue and PTSD, which was substantiated by his 30 year history of sobriety during which it can only be presumed that symptoms of PTSD were present but without gross impairment and abuse of alcohol due to a maladaptive effort to self-medicate.  This examiner also found that it was less likely than not the his service connected PTSD contributed to his failure to thrive, noting that while PTSD clearly has a substantial impact upon most domains of functioning, the specific reference to "failure to thrive" is very consistently noted in the medical record as directly related to medical illnesses.  There are no statements in the medical record that the Veteran's mental health was the primary or even secondary cause of such failure to thrive.  This was consistent with the previous gastrointestinal examiner's opinion that medical issues including malnutrition were medical in cause rather than due to PTSD.  Although there were records relating the Veteran's vomiting to his military sexual trauma and PTSD, over the course of the medical record it would appear that the Veteran was able to eat meals if pureed and again, in discussions at the time of the diagnoses of tongue cancer and malnutrition, there was nothing consistent in the medical record to suggest that the Veteran's mental health was causative and deemed a critical treatment need to ensure nutritional needs were being met.  Nevertheless, it could be opined that vomiting had been attributed to PTSD.  Again, this examiner reviewed the objective and subjective evidence of record before providing a medical nexus opinion, including a rationale.  Therefore, this opinion is adequate for VA purposes. 

Pursuant to the Jul 2016 Board remand, this case was sent for another VA medical opinion in November 2016.  The examiner reviewed the objective and subjective evidence of record before providing a medical nexus opinion, including a rationale.  Therefore, this opinion is adequate for VA purposes.  The November 2016 VA examiner found that it was less likely than not that the Veteran's vomiting associated with his service connected PTSD materially caused or substantially contributed to his death and it was less likely than not that his vomiting associated with PTSD caused or permanently worsened his dysphagia and/or tongue cancer.  The examiner noted that a review of the medical literature found that tongue/oral cancers were not caused or predisposed by a history of vomiting regardless of the cause of that vomiting.  Most of these cancers were predisposed to by history of tobacco use especially oral tobacco products (a January 2007 treatment record reflects that the Veteran admitted to actively using chewing tobacco and also admitted to history of smoking in the past, but an October 2010 treatment record stated that he only used chewing tobacco for one year) or alcohol use, however a large percentage of these cancers also occur with no known etiology.  Persistent or recurrent vomiting was not a known cause for development of oral cancer, including tongue cancer, and is not known to aggravate an existing oral (tongue) cancer or cause metastasis of an existing cancer.  The records show that the prior vomiting did not cause any dysphagia and the dysphagia that the Veteran was seen to be suffering from occurred after his tongue cancer was first starting and later diagnosed and that the dysphagia was directly related to the tongue cancer itself.  Based on all these facts, it is absolutely clear that the Veteran's service-connected PTSD or history of vomiting now considered secondary to PTSD had absolutely no connection to his later diagnosis of his metastatic tongue cancer that caused his death.

Based on the above, the medical evidence of record does not establish that the Veteran's PTSD caused or contributed substantially or materially, to the cause of death (failure to thrive due to dysphagia due to tongue carcinoma).  The appellant has not submitted a positive medical nexus opinion.  

To the extent that she has linked his fatal tongue cancer to his history of vomiting, this is a complex medical question and the record does not show that she has the requisite medical knowledge, skills, or 
experience to provide competent lay evidence on the etiology of the Veteran's tongue cancer in this case.

Based on the record, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran's tongue carcinoma manifested during service or soon thereafter, or are otherwise related to his active service or to a service connected disability.  As such, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


